UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6524


RAJUL RUHBAYAN,

                     Plaintiff - Appellant,

              v.

REBECCA BEACH SMITH, Judge; ROBERT B. KING, Judge; ALLYSON K.
DUNCAN, Judge; WILLIAM W. WILKENS, Judge; DAVID LEU, Warden,

                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:20-ct-03115-BO)


Submitted: October 26, 2020                                 Decided: November 17, 2020


Before WYNN and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rajul Ruhbayan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rajul Ruhbayan appeals the district court’s order dismissing under 28 U.S.C.

§ 1915(e)(2)(B) his complaint filed pursuant to Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Ruhbayan v. Smith, No. 5:20-ct-03115-BO (E.D.N.C. Apr. 7, 2020). We deny Ruhbayan’s

motion to suspend proceedings. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2